DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to an AFM system.

Group II, claim(s) 14-34, drawn to methods of mapping nucleotide molecules.

Group III, claim(s) 35, drawn to methods of mapping nucleotide molecules.

Group IV, claim(s) 36-43, drawn to a non-transitory computer-accessible medium.

Group V, claim(s) 44-45, drawn to system and method of using a system.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group II does not require the use of AFM, let alone the use of the AFM system of Group I.

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of the AFM system of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jin (US 2008/0272299 A1; cited on the 7/3/2019 IDS) in view of Clark (US 2010/0064395 A1; cited on the 7/3/2019 IDS).
Jin teaches an atomic force microscopy (AFM) system (para. 2). The system comprises: at least one cantilever (para. 15); at least one scanning probe arrangement including a laser positioned over a portion of the at least one cantilever which contacts a surface of at least one sample, wherein a tilt angle of the at least one cantilever with respect to the at least one scanning probe arrangement is less than 10 degrees (para. 15); a single probe carbon nanocone field emitter in combination with the AFM laser-guided operating principle, according to the invention, can be utilized as a nanoscale field emission e-beam evaporator as illustrated in FIG. 24 (para. 104) with the typical tilt angle obtainable by such a self-tilting mechanism is typically in the range of ·1 to 30 degrees, preferably 5-15 degrees (para. 77).
Jin fails to explicitly disclose a power source, wherein the AFM system is configured to generate a displacement noise that is less than 300 Picometers.
Clark teaches an AFM comprising a power source with a displacement noise less than 300 Picometers (para. 9); The two structures are actuated by the same voltage source (para. 108, 198, and 134).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jin with the teaching of Clark for the purpose of using an AFM system capable of high precision and accuracy using nanoscale force-displacement measurements.

Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group II does not require the use of AFM, let alone the use of the AFM system of Group I.

Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group II does not require the use of AFM, let alone the use of the AFM system of Group I.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 14, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Church (WO 2016/028843 A2). Church teaches a method of mapping nucleotide molecules comprising: incubating a target nucleotide in a magnesium-free mixture, wherein the mixture comprises a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-cellular apoptosis susceptibility (Cas) protein and a guide ribonucleic acid (RNA), and wherein incubating the target nucleotide with the CRISPR-Cas protein binds the CRISPR-Cas protein to the target nucleotide to form a CRISPR-Cas/target nucleotide complex without the CRISPR-Cas protein cleaving the target nucleotide (pg. 19, lens, 29-34; and pg. 24, ln. 34 - pg. 25, ln. 3); depositing the CRISPR-Cas/target nucleotide complex on a flat surface, wherein after deposition the CRISPR-Cas/target nucleotide complex is bn11nd to the flat surface (pg. 20, lens. 6-9; pg. 4, lns. 12-14); and imaging the CRISPR-Cas/target nucleotide complex on the flat surface by using a scanning probe-labelling technique, wherein prior to imaging, substantially all unbound CRISPR-Cas protein or guide RNA is removed (pg. 79, lns. 30-32; pg. 25, lns. 3-4; and pg. 74, lns. 27-28).

Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV does not require the use of the method of Group II.

Groups II and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV does not require the use of the method of Group II.

Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV does not require the method of Group III.

Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group V does not require the use of the method of Group III.

Groups IV and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group V does not require the use of the product of Group IV.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634